UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934  20 April 2011 Commission File No. 001-32846 CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,  Dublin 22, Ireland.  (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):   Enclosure: 'Annual Information Update' CRH plc ANNUAL INFORMATION UPDATE ("AIU") CRH plc (the "Company") published its Annual Report on 31st March 2011. This annual information document has been prepared by the Company in accordance with the provisions of Part 11 of the Prospectus (Directive 2003/71/EC) Regulations 2005 (S.I. No 324 of 2005) and has been submitted to the Irish Stock Exchange for filing with the Central Bank of Ireland in accordance with the provisions of the Prospectus Rules issued by the Central Bank of Ireland. The Company is also publishing the AIU via a Regulatory Information Service today and making it available in the Investor Relations section of its website, www.crh.com, under News & Events. List of Announcements and Filings The following is a list of all announcements and filings of a regulatory nature, i.e. as prescribed by the rules of the markets on which the securities are admitted to trading, in the previous 12 months, together with the date of the release. This includes all announcements and filings made under the rules of the Irish Stock Exchange and the UK Listing Authority. This also includes all Companies Registration Office filings during the period, which are listed separately from the market filings. (i) Regulatory announcements and filings made to the Irish Stock Exchange and UK Listing Authority via a Regulatory Information Service 20-Apr-10 Annual Information Update 22-Apr-10 Transaction in Own Shares 23-Apr-10 Holding(s) in Company 29-Apr-10 Transaction in Own Shares 29-Apr-10 2009 Final Dividend - Scrip Alternative 30-Apr-10 Total Voting Rights 05-May-10 Interim Management Statement 05-May-10 Directorate Change 05-May-10 Result of AGM 06-May-10 Transaction in Own Shares 11-May-10 Director/PDMR Shareholding 13-May-10 Transaction in Own Shares 20-May-10 Transaction in Own Shares 25-May-10 Management Changes 26-May-10 Director Declaration 27-May-10 Transaction in Own Shares 01-Jun-10 Total Voting Rights 01-Jun-10 Director/PDMR Shareholding 10-Jun-10 Transaction in Own Shares 17-Jun-10 Transaction in Own Shares 21-Jun-10 Trading Statement Notification 24-Jun-10 Transaction in Own Shares 30-Jun-10 Transaction in Own Shares 30-Jun-10 Total Voting Rights 07-Jul-10 Interim Trading Statement 07-Jul-10 Development Strategy Update 08-Jul-10 Transaction in Own Shares 08-Jul-10 Holding(s) in Company 15-Jul-10 Transaction in Own Shares 21-Jul-10 Holding(s) in Company 22-Jul-10 Transaction in Own Shares 29-Jul-10 Transaction in Own Shares 30-Jul-10 Total Voting Rights 05-Aug-10 Transaction in Own Shares 12-Aug-10 Transaction in Own Shares 24-Aug-10 2010 Interim Results Announcement 25-Aug-10 Director/PDMR Shareholding 26-Aug-10 Transaction in Own Shares 31-Aug-10 Total Voting Rights 02-Sep-10 Transaction in Own Shares 02-Sep-10 Holding(s) in Company 02-Sep-10 Director/PDMR Shareholding (replacement) 07-Sep-10 2010 Interim Dividend Scrip Alternative 09-Sep-10 Transaction in Own Shares 09-Sep-10 Holding(s) in Company 14-Sep-10 Holding(s) in Company 16-Sep-10 Transaction in Own Shares 16-Sep-10 Holding(s) in Company 17-Sep-10 2010 Interim Dividend Scrip Documents 17-Sep-10 Holding(s) in Company 23-Sep-10 Transaction in Own Shares 30-Sep-10 Total Voting Rights 30-Sep-10 Blocklisting Interim Review 06-Oct-10 Holding(s) in Company 11-Oct-10 Holding(s) in Company 14-Oct-10 Transaction in Own Shares 20-Oct-10 Holding(s) in Company 20-Oct-10 2010 Interim Dividend Scrip Alternative 21-Oct-10 Transaction in Own Shares 22-Oct-10 Holding(s) in Company 26-Oct-10 Interim Management Statement Notification 27-Oct-10 Holding(s) in Company 28-Oct-10 Holding(s) in Company 28-Oct-10 Transaction in Own Shares 29-Oct-10 Total Voting Rights 29-Oct-10 Director/PDMR Shareholding 02-Nov-10 Holding(s) in Company 04-Nov-10 Transaction in Own Shares 09-Nov-10 Acquisition Announcement 09-Nov-10 Interim Management Statement 09-Nov-10 2011 Financial Calendar 09-Nov-10 Holding(s) in Company 11-Nov-10 Divestment Announcement 12-Nov-10 CRH Investor Day 2010 18-Nov-10 Transaction in Own Shares 19-Nov-10 Transaction in Own Shares 22-Nov-10 Divestment Announcement 22-Nov-10 Director/PDMR Shareholding 24-Nov-10 Holding(s) in Company 24-Nov-10 Director/PDMR Shareholding 25-Nov-10 Transaction in Own Shares 26-Nov-10 Transaction in Own Shares 30-Nov-10 Total Voting Rights 01-Dec-10 USD Global Bond and Cash Tender Offer 01-Dec-10 Cash Tender Offers by CRH America, Inc & CRH plc 09-Dec-10 Transaction in Own Shares 13-Dec-10 Holding(s) in Company 14-Dec-10 Consideration for Cash Tender Offers 14-Dec-10 Early Results for the Cash Tender Offers 16-Dec-10 Transaction in Own Shares 16-Dec-10 Holding(s) in Company 23-Dec-10 Transaction in Own Shares 24-Dec-10 Transaction in Own Shares 29-Dec-10 Results of the Cash Tender Offers 29-Dec-10 Holding(s) in Company 30-Dec-10 Transaction in Own Shares 31-Dec-10 Total Voting Rights 05-Jan-11 H2 2010 Development Update 06-Jan-11 Transaction in Own Shares 26-Jan-11 Holding(s) in Company 31-Jan-11 Total Voting Rights 07-Feb-11 Holding(s) in Company 10-Feb-11 Transaction in Own Shares 17-Feb-11 Holding(s) in Company 24-Feb-11 Transaction in Own Shares 28-Feb-11 Total Voting Rights 01-Mar-11 2010 Results Announcement 03-Mar-11 Transaction in Own Shares 03-Mar-11 Director/PDMR Shareholding 04-Mar-11 Transaction in Own Shares 10-Mar-11 Transaction in Own Shares 15-Mar-11 2010 Final Dividend Scrip Alternative 17-Mar-11 Transaction in Own Shares 18-Mar-11 Director/PDMR Shareholding 24-Mar-11 Transaction in Own Shares 31-Mar-11 Transaction in Own Shares 31-Mar-11 Total Voting Rights 31-Mar-11 Blocklisting Interim Review 31-Mar-11 Annual Report & Scrip Dividend 31-Mar-11 Annual Report on Form 20-F 05-Apr-11 Director/PDMR Shareholding 07-Apr-11 Transaction in Own Shares 14-Apr-11 Transaction in Own Shares 20-Apr-11 Interim Management Statement Notification In addition to the above, the Company made the following filings with the United States Securities and Exchange Commission (the "SEC") via the EDGAR filing system: · Registration Statement on Form F-3 on 27th April 2010: Prospectus in relation to the registration of guaranteed debt securities by CRH America, Inc. (fully and unconditionally guaranteed by CRH plc); · Form 6-K on 30th November 2010: revised copies of Interim Results Announcement, released on 24th August 2010, and Interim Management Statement, released on 9th November 2010; · Form 6-K on 30th November 2010 in relation to press releases by various rating agencies; · Prospectus Supplement to Prospectus dated 27th April 2010 on 30th November 2010; · Prospectus Supplement to Prospectus dated 27th April 2010 on 2nd December 2010; · Form 6-K on 8th December 2010: legal opinions from advisers to CRH America, Inc. and CRH plc; · Form 6-K on 29th March 2011: updated description of the Company's Ordinary Shares; · 2010 Annual Report on Form 20-F on 31st March 2011; · Registration Statement on Form S-8 on 1st April 2011 in relation to the registration of CRH plc share incentive plans; and · Post effective Amendment No. 1 to Form S-8 Registration Statement on 1st April 2011 in relation to the withdrawal and removal from registration of the unsold securities under an expired share option plan. (ii) Companies Registration Office Filings 29-Apr-2010 H5A - Re-issue of Treasury Shares 10-May-2010 B10 - Change in Directors/Secretary 12-May-2010 Amended Memorandum and Articles of Association 12-May-2010 G1 - Special Resolution 12-May-2010 B5 - Return of Allotments 18-Jun-2010 B6 - Particulars of a Contract Relating to Shares 21-May-2010 H5A - Re-issue of Treasury Shares 27-May-2010 B10 - Change in Directors/Secetary 18-Jun-2010 B1 - Annual Return 18-Jun-2010 Financial Statements for the year ended 31/12/2010 25-Jun-2010 H5A - Re-issue of Treasury Shares 20-Jul-10 H5A - Re-issue of Treasury Shares 16-Aug-10 H5A - Re-issue of Treasury Shares 20-Sep-10 H5A - Re-issue of Treasury Shares 18-Oct-10 H5A - Re-issue of Treasury Shares 15-Nov-10 H5A - Re-issue of Treasury Shares 23-Nov-10 B5 - Return of Allotments 23-Nov-10 B6 - Particulars of a Contract Relating to Shares 13-Dec-10 H5A - Re-issue of Treasury Shares 12-Jan-11 H5A - Re-issue of Treasury Shares 7-Mar-11 H5A - Re-issue of Treasury Shares 5-Apr-11 H5A - Re-issue of Treasury Shares Availability of the full text of the Announcements/Filings Details of all regulatory announcements are available on the websites of the Irish Stock Exchange, the London Stock Exchange and the SEC (www.ise.ie, www.londonstockexchange.com and.www.sec.gov respectively). Copies of any filings made with the Companies Registration Office are available from the Companies Registration Office (www.cro.ie). Accuracy of the Information The information referred to in this update was up to date at the time the information was published but some information may now be out of date. 20th April 2011 Contact: N. Colgan Company Secretary, CRH plc Tel: 00 3531 6344340 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRH public limited company (Registrant) Date 20 April, 2011 By:/s/Maeve Carton M. Carton Finance Director
